                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

LUANA EMERY, INDIVIDUALLY AND                          2:20-CV-10723-TGB
ON BEHALF OF THE ESTATE OF
JOSEPH EMERY;

                   Plaintiff,                                ORDER


      vs.                                      HONORABLE TERRENCE G. BERG

BIOMET INC, ET AL.,

                   Defendants.



                                ORDER OF DISMISSAL

      The Court was notified that the parties had reached a resolution in this

matter. Therefore, the case will be dismissed.

      Accordingly, it is ORDERED that the Complaint is DISMISSED WITH

PREJUDICE. The Court retains jurisdiction over this matter to enforce the terms

of the settlement agreement. See, e.g., Moore v. United States Postal Serv., 369 Fed.

App’x 712 (6th Cir. 2010).

      SO ORDERED.            DATED this 18th day of May, 2021.

                                        BY THE COURT:



                                        /s/Terrence G. Berg
                                        TERRENCE G. BERG
                                        United States District Judge
